Citation Nr: 1436386	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  12-25 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable initial evaluation for chondromalacia of the left knee, prior to September 25, 2013, and an evaluation in excess of 10 percent thereafter.

2.  Entitlement to a compensable initial evaluation for chondromalacia of the right knee, prior to September 25, 2013, and an evaluation in excess of 10 percent thereafter.


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2007 to February 2010.

These matters come before the Board of Veterans Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

During the pendency of the appeal, a November 2013 rating decision, granted a 10 percent rating for each knee disability, effective from September 25, 2013. However, because less than the maximum available benefit for a schedular rating was awarded and because the increase was not granted effective from the initial date that service connection was awarded, the issues, as described above, are properly before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Board further notes that the Veteran also disagreed with the August 2010 RO denial of entitlement to service connection for a bilateral shoulder disability.  This claim was included as part of the July 2012 statement of the case.  However, as part of his September 2012 Substantive Appeal, the Veteran reported he was only continuing his appeal with respect to his knee claims.  Consequently, these are the only issues over which the Board currently has jurisdiction.  See 38 C.F.R. §§ 20.200, 20.202 (2013).


FINDINGS OF FACT

1.  Throughout the rating period on appeal the Veteran's chondromalacia of the right knee was manifested by pain productive of noncompensable limitation of motion of no worse than from zero degrees extension to 130 degrees of flexion. 

2.  Throughout the rating period on appeal the Veteran's chondromalacia of the left knee was manifested by pain productive of noncompensable limitation of motion of no worse than from zero degrees extension to 130 degrees of flexion.



CONCLUSIONS OF LAW

1.  The criteria for a 10 percent initial rating, but no higher, for chondromalacia of the right knee, prior to September 25, 2013, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5099-5024 (2013).

2.  The criteria for a rating in excess of 10 percent for chondromalacia of the right knee, from September 25, 2013, are not met.  .  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5099-5024 (2013).

3.  The criteria for a 10 percent initial rating, but no higher, for chondromalacia of the left knee, prior to September 25, 2013, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5099-5024 (2013).

4.  The criteria for a rating in excess of 10 percent for chondromalacia of the left knee, from September 25, 2013, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5256-5263 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013). VA must inform the Veteran about the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the Veteran is expected to provide.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1).  The appeal for a higher rating for the left and right knee disabilities arose from a disagreement with the initial evaluation assigned following the grant of service connection for each knee disability.  As such, there is no duty to provide further VCAA notice.  38 C.F.R. § 3.159(b)(3).  Rather, VA is only required to provide notice of the decision (under 38 U.S.C. § 5104) and a statement of the case (under 38 U.S.C.A. § 7105).  The record reflects that these notices have been provided to the Veteran.  Therefore, no further notice is needed for the issues addressed in this decision.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service medical records and VA examination reports have been obtained and are associated with the electronic claims file.

Additionally, VA satisfied the duty to assist the Veteran by providing medical examinations to the Veteran.  VA provided examinations which address the Veteran's knee disabilities in April 2010 and September 2013.  Each VA examiner interviewed the Veteran and conducted a physical examination, recorded clinical findings, and documented the Veteran's subjective complaints.  Although the September 2013 VA examiner did not review the claims file, the examiner's findings were based on a thorough examination, which included sufficient detail as to the severity of the Veteran's service-connected disabilities.  Thus, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the issues on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claims on appeal.  As such, appellate review may proceed without prejudice to the Veteran.


II.  Merits of the Claims

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that, in all cases, all will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability there from and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013). All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  From the one year period prior to the claim filing, VA must consider whether to "stage" the rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others.  Consideration of the appropriateness of a staged rating is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013).  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2013).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

As noted above, in November 2013, the RO increased the ratings assigned to the Veteran's right knee and left knee disabilities to 10 percent each, effective September 25, 2013, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5099 and 5024, hyphenated as 5099-5024.  Generally, hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27 (2013).  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id. 

Diagnostic Code 5024 instructs VA to rate the disability on limitation of motion of the affected part(s), as degenerative arthritis.

Degenerative arthritis (established by X-ray findings) is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.

Diagnostic Code 5256 provides for ankylosis of the knee.  Under this Code, favorable ankylosis of either knee warrants a 30 percent evaluation.  Ankylosis is considered to be favorable when the knee is fixed in full extension, or in slight flexion at an angle between 0 degrees and 10 degrees.  A 40 percent evaluation requires that the knee be fixed in flexion at an angle between 10 degrees and 20 degrees.  When the knee is fixed in flexion between 20 degrees and 45 degrees, a 50 percent rating is assigned.  A 60 percent rating is warranted for extremely unfavorable ankylosis, with the knee fixed in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate impairment, while a 30 percent evaluation requires severe impairment.  Id.

Under Diagnostic Code 5258, when there is cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, a 20 percent is assignable.  Id.

Under Diagnostic Code 5259, a 10 percent rating is assigned for cartilage, semilunar, removal of, symptomatic.  This Code does not provide for a disability rating in excess of 10 percent.  Id.

Diagnostic Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 60 degrees, a 0 percent rating is provided; when flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned.  Id.

Diagnostic Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a zero percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  Id.

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5262 provides criteria for impairment of the tibia and fibula.  With malunion and slight knee or ankle disability, a 10 percent rating is assigned. Moderate knee or ankle disability warrants a 20 percent rating.  A 30 percent rating is assigned when there is marked knee or ankle disability.  When there is nonunion with loose motion, requiring brace, a 40 percent rating is warranted.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5263, when there is genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated), a 10 percent rating is warranted.  Id.

Initially, the Board notes that a compensable rating for a left and right knee disability, prior to September 23, 2013, was denied, in part, on the basis of a finding of no functional impairment.  The Board acknowledges that the April 2010 VA examiner stated that pain, weakness, lack of endurance, fatigue or incoordination did not further impact the range of motion after repetitive testing.  However, it was also noted that the Veteran complained of weakness, stiffness, swelling, heat, redness, instability, locking, tenderness and pain with respect to both knees.  Further, although the RO inferred the left knee claim, the Veteran has contended throughout the pendency of this case that he has recurrent left knee and right knee pain.  Specifically, on the March 2011 notice of disagreement the Veteran reported that his bilateral knee pain made it hard to do everyday activities such as walking up and down stairs and chasing kids around the house.  In the September 2012 substantive appeal, the Veteran reported that his bilateral knee pain was such that any activities above normal everyday walking caused pain and stiffness followed by weakness.  The Veteran is competent, as a lay person, to describe such symptomatology as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Moreover, this is consistent with the fact that he was diagnosed with, and service connected for, chondromalacia of the left knee and chondromalacia of the right knee.  Chondromalacia patellae is defined as pain and crepitus over the anterior aspect of the knee, particularly in flexion, with softening of the cartilage on the articular surface of the patella and, in later stages, effusion.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007).

In view of the foregoing, the Board finds that the Veteran is entitled to at least the minimum compensable rating of 10 percent for his left knee and for his right knee prior to September 23, 2013, based on painful motion, under the current Diagnostic Code 5024, with consideration of 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, and 4.59.  Under Diagnostic Code 5024, where there is arthritis (or chondromalacia as analogous to arthritis) with noncompensable limitation of motion, the minimum compensable evaluation for the joint, i.e., 10 percent under Diagnostic Code 5260 or 5261, is warranted.  VAOPGCPREC 9-98; see also DeLuca, 8 Vet. App. At 206; Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).

The Board further finds, however, that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent for his service-connected left knee disorder or for his service-connected right knee disability at any time during the pendency of these claims.

The Board observes that the manifestations for evaluation under Diagnostic Codes 5256, 5259, 5262 and 5263 are not applicable, as the presence of ankylosis, genu recurvatum, impairment of the tibia and/or fibula or dislocated semilunar cartilage of either knee has not been demonstrated.  Moreover, even if Diagnostic Codes 5263 or 5259 were applicable to this case, neither provides for a rating in excess of 10 percent, which is the benefit currently being considered for each claim in this appeal.

The Board further notes that there is no evidence of recurrent subluxation or lateral instability of the left knee during the pendency of this case.  Specifically, the April 2010 VA examination found mild crepitus in both knees, but no recurrent subluxation or instability in either knee.  The September 2013 VA examination conducted tests for anterior instability, posterior instability and medial-lateral instability and reported normal findings for each knee.  Moreover, the September 2013 VA examination also found the Veteran had no history of recurrent subluxation/dislocation.  Nothing in the other evidence of record supports a finding of recurrent subluxation or instability of the left knee or right knee.  Therefore, Diagnostic Code 5257 is not for application in this case.

In regard to limitation of motion, the Board finds that, even when taking into account the Veteran's complaints of pain, flexion limited to 30 degrees or less, nor extension limited to 15 degrees or more, has been demonstrated.  For example, the April 2010 VA examination showed each knee with 140 degrees of flexion, and zero degrees of extension.  The September 2013 VA examination showed flexion to 130 degrees, and extension limited to zero degrees for each knee.  Although the Veteran experienced pain on movement and less movement than normal, there was no additional limitation after repetitive testing for either knee.  The September 2013 VA examiner also noted that there were no periods of flare-ups.  There is no additional evidence of limitation of flexion and/or extension to the extent necessary for a rating in excess of 10 percent under either Diagnostic Code 5260 or 5261.

The Board is cognizant of the fact that VA's Office of General Counsel held in VAOPGCPREC 9-2004 that separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint.  However, at no point did the aforementioned range of motion findings show limitation of flexion to the extent necessary to warrant even a compensable evaluation under Diagnostic Code 5260, or Diagnostic Code 5261.  Therefore, separate ratings are not warranted pursuant to VAOPGCPREC 9-2004.

VA's Office of General Counsel also held in VAOPGCPREC 23-97 that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  In VAOPGCPREC 9-98, General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In this case, however, the Board has already determined that Diagnostic Code 5257 is not for application as there was no evidence of recurrent subluxation or lateral instability of either knee.  Additionally, the September 2013 VA examination report revealed no evidence of degenerative or traumatic arthritis.  Therefore, separate ratings are not warranted pursuant to VAOPGCPRECs 23-97 and 9-98.

For these reasons, the Board finds that the Veteran is entitled to a 10 percent rating for his left knee disorder and a 10 percent rating for his right knee disorder for the period prior to September 25, 2013, but not a rating in excess of 10 percent at any time during the pendency of this case for either knee.  In making this determination the Board considered the application of "staged" ratings, but found no distinctive periods where the Veteran's service-connected left knee or right knee met or nearly approximated the criteria for a rating in excess of 10 percent at any time during the pendency of this case.

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id. 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

Here, the symptoms of the Veteran's left and right knee disabilities are contemplated by the schedular criteria.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of symptoms.  Essentially, he has reported pain, weakness, swelling, locking, tenderness and stiffness, among other similar symptoms.  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 10 percent disability rating for his left and right knee disabilities.  For these reasons, the Board declines to remand these matters for referral for extraschedular consideration. 

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id.   

A claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record in this case.  The evidence of record, specifically the April 2010 VA examination report stated the Veteran was employed as a helicopter mechanic.  Moreover, the Veteran has not asserted that he was unemployed due to his bilateral knee disabilities.  Therefore, further consideration of a TDIU is not warranted.

In sum, there is a basis for initial evaluations of 10 percent, each, prior to September 25, 2013, for the Veteran's service-connected left and right knee disabilities.  The preponderance of evidence is against a higher rating.  Therefore, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 10 percent initial rating for chondromalacia of the left knee prior to September 25, 2013, but no higher, is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for chondromalacia of the left knee, from September 25, 2013, is denied.

A 10 percent initial rating for chondromalacia of the right knee prior to September 25, 2013, but no higher, is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for chondromalacia of the right knee, from September 25, 2013, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


